Case: 20-60678     Document: 00516039121         Page: 1     Date Filed: 10/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 1, 2021
                                  No. 20-60678
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   Modou Diop,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 750 016


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Modou Diop, a native and citizen of Senegal, petitions this court for
   review of a decision by the Board of Immigration Appeals (BIA) dismissing
   his appeal from the denial of his application for relief from removal and
   denying his alternate motion to remand. He argues that the BIA abused its


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60678      Document: 00516039121          Page: 2   Date Filed: 10/01/2021




                                    No. 20-60678


   discretion by declining to take administrative notice of the 2019 version of
   the United States Department of State’s Human Rights Report for Senegal
   and failing to order a remand in light of that report. Diop further argues that
   the record compels the conclusion that he is entitled to asylum, withholding
   of removal and relief under the Convention Against Torture (CAT), and
   humanitarian asylum.
          The BIA’s denial of a motion to remand is reviewed by this court
   “under a highly deferential abuse-of-discretion standard.” Milat v. Holder,
   755 F.3d 354, 365 (5th Cir. 2014) (internal quotation marks and citation
   omitted). A motion seeking a remand for the immigration judge to consider
   new evidence may be granted only if the “evidence sought to be offered is
   material and was not available and could not have been discovered or
   presented at the former hearing.” Id. Any change in country conditions was,
   at best, incremental and not material. See Nunez v. Sessions, 882 F.3d 499,
   508 (5th Cir. 2018). Therefore, the BIA did not abuse its discretion by
   implicitly refusing to consider the 2019 Report and denying the motion for
   remand. See Milat, 755 F.3d at 365; Qorane v. Barr, 919 F.3d 904, 912 (5th
   Cir. 2019).
          With respect to the denial of the underlying requested relief, we
   review for substantial evidence. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005). Under that standard, reversal is improper unless this court
   decides “not only that the evidence supports a contrary conclusion, but also
   that the evidence compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006) (internal quotation marks and citation omitted) (emphasis in original).
          The record does not compel the conclusion that Diop established his
   eligibility for asylum because he failed to demonstrate that he suffered past
   persecution or has a well-founded fear of persecution if removed to Senegal.
   See Gjetani v. Barr, 968 F.3d 393, 397 (5th Cir. 2020); Zhao v. Gonzales, 404




                                         2
Case: 20-60678     Document: 00516039121          Page: 3   Date Filed: 10/01/2021




                                   No. 20-60678


   F.3d 295, 307 (5th Cir. 2005). Because Diop did not establish his eligibility
   for asylum, he cannot satisfy the higher standard required for withholding of
   removal. See Chen, 470 F.3d at 1138.
          To obtain relief under the CAT, an alien must show “that it is more
   likely than not that he or she would be tortured if removed to the proposed
   country of removal.” 8 C.F.R. § 1208.16(c)(2); Efe v. Ashcroft, 293 F.3d 899,
   907 (5th Cir. 2002). Diop’s fear of torture is speculative and, as such, does
   not meet this standard.
          Finally, any error in the BIA’s treatment of Diop’s claim for
   humanitarian asylum was harmless. See, e.g., Cantu-Delgadillo v. Holder, 584
   F.3d 682, 690 (5th Cir. 2009) (overlooking harmless error in the Board’s
   decision).   The legal standard for humanitarian asylum requires either
   (A) severe “past persecution” or (B) a “reasonable possibility” of “serious
   harm” if the alien is removed to his home country.                 8 C.F.R.
   § 1208.13(b)(1)(iii). Diop cannot meet these standards for the same reasons
   he cannot meet the others in his petition. Accordingly, even if the BIA erred
   by overlooking this claim, any error was harmless.
          DENIED.




                                          3